PER CURIAM.
Denied. See Select Builders of Fla., Inc. v. Wong, 367 So.2d 1089, 1091 (Fla. 3d DCA 1979) (“[W]e find the court to be correct in striking the voluntary dismissal and reinstating the matter to prevent a fraud on the court.”); accord Tobkin v. State, 777 So.2d 1160, 1163-64 (Fla. 4th DCA 2001) (“Florida courts have determined that this right to dismiss [voluntarily] is almost absolute. An exception to *548this absolute right arises where the party taking the voluntary dismissal perpetrates a fraud on the court.”) (citations omitted).